Citation Nr: 0715404	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eye retinal detachment with macular scarring. 

2.  Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had active military service from September 30, 
1974 to October 25, 1974 and from August 16, 1976 to 
September 10, 1976.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In September 1999, the appellant testified at an RO hearing; 
in November 2001, he testified at a videoconference hearing 
before the undersigned Veterans Law Judge. Copies of both 
transcripts are in the record.

In April 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development. 
See 38 C.F.R. § 19.9(a)(2) (2002).  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  And, in June 2003, the Board remanded 
the case for initial consideration of the evidence obtained 
by the EDU and additional development. VAOPGCPREC 1-03.

In June 2005, the Board affirmed the RO's denial of the 
appellant's claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2006 Order, the Court granted the 
parties' Joint Motion for Remand (Joint Motion), vacating the 
June 2005 Board decision and remanding the case to the Board 
for additional development and readjudication consistent with 
the Joint Motion.

In August 2006 the Board remanded this matter for further 
development.  Such has been completed and the case is now 
returned to the Board for further appellate consideration.  

The Board in its August 2006 remand also referred a claim for 
service connection for post-traumatic stress disorder (PTSD) 
to the RO for appropriate action.  This matter is again 
referred to the RO for further action.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran's right eye disability of retinal detachment with 
macular scarring existed prior to service.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's right eye disability of retinal detachment with 
macular scarring did not permanently increase in severity 
during service.

3.  The preponderance of the competent medical evidence 
reflects that the veteran's schizoaffective disorder is not 
related to service.


CONCLUSIONS OF LAW

1.  The veteran's right eye disability of retinal detachment 
with macular scarring clearly and unmistakably existed prior 
to his entry into military service, and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.306(b) (2006).

2.  The veteran's preexisting right eye disability of retinal 
detachment with macular scarring was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b) (2006).

3.  Schizoaffective disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for these disorders was received in 
June 1998.  After adjudication of the claim in June 1999, the 
RO, provided initial VA notice as it applies to the claim, in 
an August 2003 letter.  In this letter, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  An additional duty to assist letter was sent by 
the AMC letter dated in October 2006.  This letter also 
discussed the requirements to establish service connection 
based on aggravation.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, including VA, private and Social Security 
records and examination reports.  The evidence of record 
includes the most recent VA examinations of January and April 
2004 which included examination of the veteran and review of 
the record addressing the eye.  Regarding the schizotoform 
disorder, no examination is necessary in light of the 
evidence showing such disorder is not related to service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in the 
letter dated in October 2006.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.



II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1, 3.303(a) (2006).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for 90 days in active service, and 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2006); 
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service.  VAOPGCPREC 82-90.    

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2002); 38 C.F.R. § 3.306 (2006).  
See also VAOPGCPREC 3-2003.

A.  Eye Disorder

The veteran contends that service connection is warranted for 
his right eye retinal disorder based on aggravation of a 
preexisting condition.  

The veteran's September 1974 enlistment examination revealed 
his summary of defects to be macular post retinal detachment.  
His right eye vision was 20/400 and the left eye was 20/20.  
The accompanying report of medical history revealed he 
confirmed eye trouble and gave a history of being hit in the 
eye with a piece of metal.  He had to stay in the hospital 
for an eye operation.  On October 7, 1974 he was seen in 
ophthalmology for a prior history of traumatic injury of the 
right eye.  He reported increased eye pain and a 
"decrement" in vision.  The examination showed a macular 
lesion with apparent retinal stretching.  He was noted to be 
on his 4th day of training.  Following examination he was 
diagnosed with traumatic macular scar right eye, status post 
retinal detachment repair, right eye.  He was found to be not 
fit for induction to the Navy.  Another October 7, 1974 note 
revealed a history of trauma, right eye with large lesion in 
the macular area, right eye.  An October 16, 1974 Medical 
Board report gave a history of retinal detachment of the 
right eye following injury approximately 2 years before 
enlistment.  He had surgical repair and had been considered 
fully recovered.  He was noted to have mentioned the 
condition on his SF-93 report of medical history of entrance 
examination, but was found fit for duty.  He was noted to 
have been examined by ophthalmology on October 7, 1974 a few 
days after starting training and had been diagnosed with 
status post surgical repair traumatic macular scar, right 
eye, existed prior to entry (EPTE) and was recommended 
discharge.  The Medical Board found that the diagnosis was 
status post surgical repair traumatic macular scar, EPTE.  
The veteran did not meet minimum standards for enlistment or 
induction.  He had no fitting physical disabilities incurred 
in or aggravated by service.  His current condition was not 
medically qualified in accordance with the physical standards 
for enlistment/induction by reason of physical disability.  
The indication was that the veteran be discharged by reason 
of convenience of the government, and he was found to have 
enlisted in error.  He was not considered fit by reason of 
physical defect which EPTE.  

During the veteran's second enlistment period, the August 9, 
1976 Army enlistment examination revealed a notation to 
"recheck" right eye.  His right eye vision was 20/400, left 
eye was 20/20.  The summary of defects was defective vision, 
not considered disabling (NCD).  His report of medical 
history revealed that he denied eye trouble.  On August 15, 
1976 he was examined following one week of training.  His 
chief complaint was retinal detachment and surgery to right 
eye in 1972.  His physical examination was normal, past 
history of trauma was noted.  He was diagnosed with post 
operative retinal detachment right eye and was placed on 
limited duty for no duties hazardous to the remaining good 
eye.  He was recommended for Medical Board for a separation 
examination.  He did not meet medical fitness standards.  The 
condition EPTS and not service aggravated.  The approximate 
date of origin was 1972.  The August 24, 1976 Medical Board 
separation examination stated that he was in good physical 
condition except for a defective sight in the right eye due 
to a detached retina in 1972.  The summary of defects was 
detached retina, right eye.  The medical Board report from a 
day later diagnosed post operative retinal detachment, EPTS, 
not service aggravated.  

The service medical records from both periods of service as 
described above, present clear and unmistakable evidence that 
the veteran's right eye retinal detachment disorder 
preexisted both periods of service.  In the first enlistment 
examination in September 1974 he clearly reported the history 
of a retinal tear prior to service, with surgery to repair 
this.  The residuals of this injury were noted on the 
examination itself as one of the defects.  

Although the veteran declined to report the history of the 
retinal tear in the second enlistment's August 1976 entrance 
examination's report of medical history and although the only 
right eye defect noted on this examination was the visual 
acuity defect of 20/400, again the evidence clearly and 
unmistakably show that the right eye retinal detachment 
preexisted this second period of service.  This evidence 
specifically consists of the service medical records from his 
first enlistment in 1974 that documented his preexisting 
right eye retina problems.  

With the evidence clearly and unmistakably showing the right 
eye retinal detachment residuals preexisted both periods of 
service, the Board must consider whether aggravation 
occurred.  Such aggravation will be presumed unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
The medical Board reports from both periods of service as 
detailed above unequivocally determined that no aggravation 
took place of this preexisting right eye retinal condition.  

Post-service records fail to contradict the findings from the 
Medical Board proceedings from both periods of enlistment 
that determined the right retina condition preexisted service 
and was not aggravated by it.  The Social Security records 
revealed treatment for psychiatric problems between October 
1990 and 1997 with the right eye condition mentioned as part 
of his medical history.  As early as October 1990 and 
continuing thereafter, these records made mention of the 
veteran's right eye problems, with a history of detached 
retina in 1972 and ongoing complaints of vision impairment in 
that eye.  He was described as being blind in his right eye 
in a February 1991 private treatment record.  A June 1997 
substance abuse evaluation gave an erroneous history of 
surgery on the right eye to repair a detached retina in 1974 
when he was in the Marine Corp, with continued complaints of 
vision impairment in this eye.  Such history is not supported 
by the veteran's service records.  

Private medical records specifically addressing eye problems 
between 1993 and 1999 likewise fail to suggest an aggravation 
of preexisting eye problems by service, although more detail 
is described about the original injury in 1972.  A March 1993 
ophthalmology examination wrote down a history or retinal 
detachment in 1972 caused when the veteran's eye was struck 
with pieces from a go-cart clutch that exploded.  His right 
eye vision was noted to be 20/400 and the assessment was 
hyperopia and retinal scarring secondary to trauma.  

An August 1999 ophthalmology report for "check up VA 
military" noted the veteran had a claim for VA disability, 
but gave no opinions regarding the etiology of the right eye 
problem aside from a history of retinal detachment in 1972.  
In this report, he was recommended to undergo magnetic 
resonance imaging (MRI) to further assess his right eye 
condition, but refused to attend one scheduled in September 
1999.  

A September 1999 written report from an ophthalmologist noted 
that the veteran had been seen by this individual for a 
visual field examination in late August 1999 and that also in 
August 1999 the veteran had been seen for a examination for a 
pending claim against the VA.  The ophthalmologist discussed 
the veteran's history of a previous retinal detachment in 
1972 and a choroidal scar in the right eye dating back to a 
1993 private examination.  The ophthalmologist reported 
findings of only light perception vision in the right eye, 
with the retina to be flat and a large choriretinal scar in 
the macula of the right eye.  The ophthalmologist opined that 
the decreased vision and abnormalities within the right eye 
were old abnormalities dating back to 1972.  No opinion was 
given regarding possible in-service aggravation.  

VA treatment records from 2001 to 2004 address treatment for 
psychiatric complaints with the right eye retinal detachment 
noted in the medical history of some of these records, but 
with no pertinent evidence or opinion regarding the right eye 
problem's etiology.  

The veteran underwent a VA eye examination in January 2004.  
The claims file was not available for review.  His right eye 
vision was noted to have become dimmer over the past few 
years.  The history of traumatic injury to the right eye in 
1972 was noted to have required retinal surgery.   He was 
examined for the purpose of determining the cause of his 
vision loss.  Examination of the right eye included visual 
acuity, which was noted to be worse than 5/200 and he could 
detect hand motion from 12 inches.  Following ocular 
examination and slit lamp, he was diagnosed with old 
choroidal rupture of the right eye secondary to blunt trauma, 
and chorioretinal scarring.  The examiner gave an opinion 
stating that it was possible that the veteran's vision 
problems of the right eye were aggravated by military 
service.  Thereafter, the examiner was provided the claims 
file to review and after doing so, submitted an addendum to 
this examination in April 2004 stating that "after reviewing 
the veteran's records, I see no evidence to support the claim 
that his right eye condition was worsened during military 
service."

Private medical records dated in November 2006 likewise do 
not provide any evidence to suggest possible in-service 
aggravation of the right eye disorder.  As with many of the 
records in this claims file, these records primarily deal 
with psychiatric complaints with no mention of eye problems.  

In sum, none of the post-service records or VA examination 
reports serve to rebut the findings from the Medical Board 
proceedings in 1974 and 1976 that determined that no 
aggravation of the preexisting right eye retinal tear 
residuals took place during active duty.  Although there was 
an opinion in the January 2004 VA examination suggesting a 
possible aggravation of the preexisting disorder, this was 
not based upon review of the file.  The same examiner changed 
his opinion in April 2004 after reviewing the claims file and 
stated that the right eye condition did not worsen during 
service.  

For this reason the Board finds that service connection is 
not warranted for a right eye retinal detachment with macular 
scarring based on aggravation of a preexisting condition.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right eye disorder.  
See Gilbert, supra.  Accordingly, the appeal must be denied.

B.  Schizoaffective disorder  

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, specifically 
schizoaffective disorder.  He alleges that such disorder came 
about as the result of his being confined in a prison like 
facility during a medical hold in his first enlistment.  He 
indicates that this confinement served to trigger his 
psychiatric symptoms.  

Service medical records reflect that in the September 1974 
Naval enlistment examination the veteran's psychiatric 
evaluation was normal and he denied any complaints of a 
psychiatric nature in the accompanying report of medical 
history.  The service medical records from his first period 
of service are absent for any complaints or findings of a 
psychiatric problem.  He underwent Medical Board proceedings 
for a preexisting right eye disorder, with no mention of any 
psychiatric problems made.  His early August 1976 Army 
enlistment examination likewise revealed normal psychiatric 
findings and he denied any complaints of a psychiatric nature 
in the accompanying report of medical history.  Again the 
service medical records from this second period of service 
are silent for any psychiatric problems.  His medical Board 
examination from the end of August 1976 revealed normal 
psychiatric findings.  

There is no evidence that the veteran was confined for any 
reason to include for evaluation of a right eye disorder in 
any of the service medical records or service personnel 
records.  The personnel records are also silent for any 
disciplinary problems.  

The earliest medical evidence of psychiatric problems are not 
shown until 1990, when Social Security records obtained 
included private treatment records for alcohol and substance 
abuse problems beginning with an inpatient hospital stay for 
such problems in October 1990.  He gave a current problem 
with excessive drinking since 1987.  He did not give any 
history of psychiatric problems dating back to service or 
even prior to service in the October 1990 records, which 
reflected a relatively normal childhood, with some problems 
fighting with others beginning around first grade and some 
problems with authority in high school.  He was diagnosed 
with alcohol and polysubtance dependence and bipolar disorder 
in October 1990.  He also indicated that he began drinking 
around age 13 in a November 1990 follow-up outpatient record, 
that diagnosed polysubstance dependence in remission and 
bipolar disorder by history.  By March 1991 he had three 
hospitalizations for bipolar disorder.  None of these records 
suggested any link between psychiatric problems and service.  

In September 1991 the veteran was hospitalized for psychotic 
symptoms such as visual hallucinations, paranoia, delusions 
and ideas of reference and was diagnosed with atypical 
psychosis, and alcohol abuse in remission.  He was also given 
an Axis II diagnosis of antisocial traits.  The records from 
September 1991 reflect that the veteran claimed he knew he 
was already subject to auditory hallucinations by the age of 
4 because he attempted to run away at that age, prompted by 
"voices."  He also claimed that he attempted to travel to 
Dallas at the direction of "voices" again at the age of 11.  
His first "TSH" hospitalization was said to have been 10 
years ago for substance abuse including alcohol and drugs.  
He also reported treatment in the fall of 1990 for substance 
abuse.  The treating physician opined that the veteran 
appeared to be suffering primarily from what appeared to be 
organically based delusional systems perhaps exacerbated by 
bipolar.  His substance abuse was believed to be an attempt 
to self medicate his symptoms.  

Private and VA records from the early 1990's through 1997 
reflect continued treatment with multiple hospitalizations 
for psychiatric symptoms with differential diagnoses.  These 
include records that continued to suggest a possible 
childhood onset of psychiatric symptoms, although the records 
showed inconsistent histories in this regard.  In March 1993 
he was treated for bipolar disorder with a history of 
reportedly hearing voices since he was around 10 years old 
when he hopped a train to Dallas in hopes of making money.  
He also reported a history of head trauma.  A June 1995 
record that diagnosed schizophrenia suggested that he had a 
happy and normal childhood.  In August 1996 he was seen for 
complaints of depression, anxiety, visual and auditory 
hallucinations and again gave a history of hearing voices at 
age 10 that prompted him to get on a train towards Dallas.  
He was given a diagnosis of schizoaffective disorder and 
borderline personality.  He also gave a history of drinking 
since age 13 and quitting in 1990.  These records made no 
mention of problems in the military.  In December 1996 he was 
hospitalized after assaulting 2 people.  He had active 
hallucinations and reported getting messages from the TV 
telling him to kill himself and others.  He also reported 
delusions.  He was diagnosed with schizoaffective disorder, 
bipolar disorder, delirium due to anticholinergerics 
resolved, alcohol abuse in remission and history of drug 
abuse.  However he did not give any history of any 
psychiatric problems or traumas in service that could lead to 
psychiatric problems in these records.  

In April 1997 he was hospitalized for the 6th time for 
psychotic and suicidal thoughts.  His hallucinations were 
viewed as somewhat unusual and the veteran believed there was 
may have been some organic components since he suffered many 
kinds of closed head injuries and loss of consciousness 
during his youth.  A May 1997 private hospital report 
suggested that he had been plagued by schizophrenia for many 
years.  In this report the veteran again gave a history of 
childhood hallucinations, including the one directing him to 
take a train to Dallas.  He claimed that he had difficulties 
growing up with the auditory hallucinations and paranoias 
that led to fights and leaving the house.  He indicated that 
he did not tell the Navy of his hallucinations when he 
entered service and claimed to have served for 2 years and 
indicated he had lots of difficulty with hallucinations 
during this service.  He indicated he received an honorable 
discharge although he got into fights and had disciplinary 
problems.  Hospital records from June 1997 through July 1997 
reflect his past history was said to have always been a 
diagnosis of schizophrenia versus schizoaffective disorder 
versus bipolar.  He indicated his substance abuse history 
that began around age 13, but he was now in remission for 
alcohol and substance abuse since 1996.  He gave a history of 
his childhood being very happy and devoid of major traumas or 
difficulties.  He got along well with others, although he did 
have difficulty making friends as a child and also had some 
fights or difficulties with others in school.  He then 
suggested that some of his fights in childhood were caused by 
voices telling him to do it.  He again reported that his 
first major psychiatric problems began around age 11 when 
voices told him to hop a train to Dallas.  He indicated he 
heard voices off and on ever since.  He also gave a history 
of drugs and alcohol use at age 15.  He indicated that he was 
24 years old when he was first admitted to an inpatient unit 
for psychiatric complaints.  His diagnosis in June 1997 was 
schizoaffective disorder bipolar type, alcohol dependence in 
remission, and Axis II dependent personality traits.  In 
December 1997 while treated for a diagnosed chronic 
undifferentiated schizophrenia, he again reported hearing 
voices at age 10 telling him to throw rocks through windows, 
run away, etc.  He said he quit school and joined the 
military and claimed he spent 2 years in the military with an 
honorable discharge.  He indicated that he worked as a 
painter after service, but quit working after his first major 
psychotic break in 1990.  The records from 1997, specifically 
the May 1997 record provided the first suggestion that he may 
have had psychiatric complaints during service.  

VA records from 1998 through 2001 reflect continued treatment 
for schizoaffective disorder with persistent problems with 
hallucinations reported.  An October 1998 private psychiatric 
examination revealed that the veteran did not give a 
childhood history of any psychiatric symptoms and said his 
elementary school experience was okay but he became 
rebellious in junior high.  However he indicated he got along 
with teachers and classmates, played sports and dated.  He 
quit school but got his GED.  He did not report childhood 
hallucinations in this detailed report.  In March 1999 he was 
hospitalized for hallucinations and homicidal ideations 
towards his son in law.  He was diagnosed with 
schizoaffective disorder and personality disorder NOS.  He 
continued to carry a diagnosis of schizoaffective disorder 
through 2001.  

At the time of the September 1999 hearing, the veteran stated 
that he thought he was a normal functioning person prior to 
entering service and indicated that he experienced a mind 
"snap" during boot camp.  He indicated that after this, his 
mind changed and he could no longer cope with things.  

Lay statements submitted by the veteran's mother and ex-wife 
in September 1999 alleged that prior to enlisting in the Navy 
in 1974 he seemed to be a clear thinking and industrious 
individual, but that his personality appeared to have changed 
drastically after he returned from boot camp in 1974.  He was 
said to have mood swings and was less sure of himself.  His 
mother indicated that after his second enlistment, he was 
very distraught after being discharged again for physical 
reasons.  

The veteran's November 2001 videoconference hearing testimony 
contained his statement that he did not have any symptoms of 
schizoaffective disorder prior to service and that he was not 
diagnosed until years later.  He indicated that while he was 
being placed in medical hold in the Navy, he felt a change in 
his thinking and a confusion came over him.  He again stated 
that something "snapped" and life changed as he knew it.  
He described the facility where he was held for medical 
evaluation in service as a jail like facility where he was 
not allowed to contact family members or purchase any hygiene 
necessities.  He indicated that his psychiatric problems 
began shortly after service.  His representative argued that 
the medical records indicating that the veteran had 
hallucinations as a child were inappropriate in suggesting a 
possible schizoaffective disorder dating to childhood.  The 
representative contended that what were classified as 
hallucinations at age 10 would be more appropriately called 
"daydreams."  The veteran testified that his childhood was 
normal and that he had no psychiatric problems prior to 
entering service.  

VA records from 2003 through 2006 included continued 
treatment for psychiatric problems, but now with post-
traumatic stress disorder (PTSD) added in 2003.  His ongoing 
symptoms from 2003 to 2006 was for ongoing symptoms including 
paranoia and hallucinations.  In August 2003 he described 
"replaying" a time in the Navy when he was found to have a 
retinal detachment and put in a holding pen with persons who 
were AWOL and criminals, etc.  He indicated he became 
psychotic during this time and felt he was "discarded" 
because he was unworthy and developed a rage and antisocial 
personality as the voices told him to harm people.  He 
indicated that he had been constantly hearing voices since 
1974.  In October 2003 he was hospitalized for complaints of 
paranoid and racing thoughts and hallucinations.  He also 
expressed that he wanted to know about PTSD and how to get in 
a PTSD program.  The same month he underwent psychiatric 
testing and was said to meet the criteria for PTSD and a 
diagnoses of this was suggested but the test could not 
conclusively diagnose PTSD versus malingering.  Other test 
results such as an invalid MMPI-2 were suggestive of a 
tendency to over report psychopathology.  He was diagnosed 
with depressive disorder NOS, history of schizoaffective 
disorder and psychotic disorder NOS rule out personality 
disorder NOS, rule out delusional disorder, rule out PTSD, 
rule out malingering.  In March 2004 he reported having been 
stressed by hallucinations and remembered the break occurring 
when locked up in boot camp and not told why for 3 weeks.  

A November 2006 private psychiatric evaluation gave a history 
of the first diagnosis of schizoaffective disorder in 1989 or 
1990.  The veteran gave a history of being in the Navy in 
1974 at age 17.  He indicated that 3 weeks into boot camp, he 
was reevaluated for a retinal detachment and placed in a 
"medical hold" which amounted to incarceration for 6-7 
days.  He alleged that while there he became psychotic and 
had audio and visual hallucinations.  He indicated that he 
also became paranoid and fearful of the unknown while on 
hold.  He denied any behavioral problems prior to being put 
in this medical hold.  He continued treatment for 
schizoaffective disorder although PTSD was arbitrarily placed 
as his primary diagnosis in July 2003.  His past history 
revealed no childhood risk factors such as enuresis, 
encopresis, cruelty to animals, fire setting, stealing or 
running away.  He gave a history of head injury in a car 
wreck in 1972 in which he claimed he was knocked unconscious 
for 2 day and experienced retrograde and antegrade amnesia 
around the time of the accident.  He indicated that he joined 
the military thereafter.  He indicated that he lost several 
pieces of memory during the next 2 to 3 years.  His 
complaints at the time of this evaluation included 
nightmares, depression, anxiety, mood swings, being easily 
confused, auditory and visual hallucinations.  The diagnosis 
was schizoaffective disorder, bipolar disorder-organic or 
due to head trauma and PTSD related to military trauma.  The 
examiner opined that the veteran's head injury likely 
contributed to an exacerbation of preexisting schizoaffective 
disorder, which was again made worse by his traumatic 
military experience.  

Based on review of the evidence, the Board finds that service 
connection for a schizoaffective disorder is not warranted.  
There is no evidence of a psychiatric disorder shown at all 
during service, with psychiatric findings repeatedly shown to 
be normal in the examinations and records during both 
enlistment periods.  He endorsed no complaints of a 
psychiatric nature in these service medical records.  

Moreover, in spite of some of the VA and private psychiatric 
treatment records suggesting the possibility of early 
childhood manifestations of a potential psychiatric problem, 
namely hallucinations, the evidence does not clearly reflect 
the existence of a psychiatric disorder dating back to 
childhood.  The records are somewhat contradictory, with 
other evidence showing a normal childhood and the veteran's 
history appears to be less than reliable in this regard.  He 
in fact denied any childhood psychiatric problems in both his 
hearing held in September1999 and November 2001 and his 
representative argued in November 2001 that the records 
suggesting childhood hallucinations were mistaken.  There are 
no medical records showing actual treatment for psychiatric 
problems prior to service.  Thus there is no need to consider 
service aggravation of a preexisting condition in this 
matter.  Likewise although a private psychiatrist's report in 
November 2006 suggested a preexisting head trauma caused his 
psychiatric complaints, there is no actual evidence of such 
preexisting head trauma aside from a right eye injury.  

The veteran's claim for service connection for 
schizoaffective disorder in this case is based on his 
allegations that confinement he experienced in his first 
enlistment while on "medical hold" triggered his symptoms.  
Although there are some psychiatric records, including the 
November 2006 private report suggesting that the veteran had 
some psychiatric pathology that was brought on by this 
confinement, such evidence is not probative where there is 
absolutely nothing in either the service medical records nor 
the service personnel records to suggest that such a 
confinement took place.  

There is also no basis to award service connection for the 
veteran's claimed psychiatric disorder on a presumptive 
basis.  Notwithstanding the fact that the earliest medical 
documentation of psychiatric problems is not shown until the 
early 1990's, decades after service, he is shown to lack the 
qualifying 90 days of service for this presumption.  See 
38 C.F.R. § 3.307, 3.309.  

For this reason the Board finds that service connection is 
not warranted for a schizoaffective disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for schizoaffective 
disorder.  See Gilbert, supra.  Accordingly, the appeal must 
be denied.

ORDER

Service connection for the residuals of a right eye retinal 
detachment with macular scarring is denied.  

Service connection for schizoaffective disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


